Exhibit 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

AMENDMENT

 

Manufacturing and Supply Agreement between
W. R. Grace & Co.-Conn. and ChromaDex, Inc.

 

This Amendment to the Manufacturing and Supply Agreement (the “Amendment”) is
made and effective as of February 27, 2017 (the “Effective Date”) by and between
W. R Grace & Co.-Conn. (“GRACE”) and ChromaDex, Inc. (“ChromaDex”).

 

RECITALS

 

WHEREAS, GRACE and ChromaDex entered into a certain Manufacturing and Supply
Agreement effective January 1, 2016 (the “Agreement”) whereby GRACE agreed to
sell to ChromaDex and ChromaDex agreed to purchase from GRACE […***…] defined in
the specifications contained in Exhibit A of the Quality Agreement between the
parties (the “Product”) pursuant to the terms and conditions set forth therein;

 

WHEREAS, GRACE and ChromaDex desire and wish to amend the Agreement as set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual obligations
herein contained, the parties hereto agree as follows:

 

I.       Past Due Invoices

ChromaDex shall, not later than […***…], make payment in full to GRACE for the
following past due invoices:

 

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

·

Invoice […***…], dated […***…], In the amount of $[…***…]

 

Notwithstanding any terms of the Agreement or this Amendment to the contrary, a
failure by ChromaDex to make payment on the entire amount owed under all five of
these invoices by […***…] shall entitle GRACE to terminate the Agreement
(including this Amendment) for material breach at any time after […***…],
without any requirement for a cure period, and with GRACE retaining all rights
to pursue any remedy provided for under the terms of the Agreement, as well as
any and all other remedies provide for at law or at equity.

 

For avoidance of doubt, ChromaDex’s compliance with Section II of this Amendment
does not in any way restrict GRACE’s rights under the terms of this Section I.

 

II.      Purchase Orders and Purchase Obligations from […***…]

ChromaDex shall (a) not later than […***…] after the Effective Date of this
Amendment, submit purchase orders (the “Forecast Orders”) to GRACE for a total
of […***…] of Product (the “[…***…] Remaining Volume”); and (b) take delivery of
the […***…] Remaining Volume not later than […***…].

 

Notwithstanding any terms of the Agreement or this Amendment to the contrary, a
failure by ChromaDex to (a) submit the Forecast Orders not later than […***…]
after the Effective Date of this Amendment and (b) take delivery of the […***…]
Remaining Volume by […***…] shall entitle GRACE to terminate the Agreement
(including this Amendment) for material breach at any time after […***…],
without any requirement for a cure period, and with GRACE retaining all rights
to pursue any remedy provided for under the terms of the Agreement, as well as
any and all other remedies provide for at law or at equity.

 

III.     Payment for the Purchase Orders and Purchase Obligations from […***…]

ChromaDex shall make payment in full to GRACE for the Forecast Orders not later
than […***…].

 

Notwithstanding any terms of the Agreement or this Amendment to the contrary, a
failure by ChromaDex to pay for the Forecast Orders in full by […***…] shall
entitle GRACE to terminate the Agreement (including this Amendment) for material
breach at any time after […***…], without any requirement

 

  1  

 

for a cure period, and with GRACE retaining all rights to pursue any remedy
provided for under the terms of the Agreement, as well as any and all other
remedies provide for at law or at equity

 

IV.  Orders and Forecasts

Section 1(f) (“Orders’) of the Agreement is deleted in its entirety and replaced
by the following:

 

“(f) Orders Beginning on […***…], and every […***…] thereafter, ChromaDex shall
provide GRACE with a rolling forecast of ChromaDex’s projected purchases of
Product for the following […***…] (the “Product Forecast”). For all Product
Forecasts provided by ChromaDex to GRACE in calendar years […***…] through the
end of the Term, the first […***…] of each such Product Forecast shall be a
binding forecast of ChromaDex’s purchases. Each binding forecast, regardless of
the calendar year or month in which ChromaDex provides it is a “Binding
Forecast” All Product Forecasts, including any Binding Forecasts, are subject to
GRACE’s prior written acceptance, which will not be unreasonably withheld.
ChromaDex will place firm orders for Product with GRACE to meet each Binding
Forecast. ChromaDex Product orders will contain the quantity and delivery date
for each order. For avoidance of doubt, all purchase orders must be issued no
later than […***…] prior to the end of the applicable Binding Forecast period,
and a failure to comply with this requirement for any given Binding Forecast
period is a material breach of this Agreement. ChromaDex may not cancel any
purchase order accepted by GRACE without GRACE’s written consent. In addition to
the above Product Forecast, ChromaDex shall provide GRACE with a non-binding
forecast of ChromaDex’s projected purchases of Product for the next […***…]
beyond the then-current Product Forecast […***…]”

 

For avoidance of doubt, ChromaDex’s compliance with any given Section of this
Amendment does not in any way restrict GRACE’S rights under the terms of any
other Section of this Amendment.

 

Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement shall remain and continue in full force and effect and apply
hereto. Capitalized terms not otherwise defined herein shall have the meaning
given in the Agreement.

 

IN WITNESS THEREOF, the authorized representatives of the parties have executed
this Amendment to the Manufacturing and Supply Agreement effective as of the
Effective Date.

 

W. R. Grace & Co.-Conn.

 

ChromaDex, Inc.

 

 

 

 

 

 

 

Signature:

/s/ Brett Reynolds

 

Signature:

/s/ Troy Rhonemus

 

Name:

Brett Reynolds

 

Name:

Troy Rhonemus

 

Title:

Global Business Director

 

Title:

COO

 

Date:

3/1/2017

 

Date:

3/1/2017

 

 

  2

 